Citation Nr: 0927664	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  


FINDING OF FACT

A low back disability did not have onset during the Veteran's 
active service, arthritis of the Veteran's low back did not 
manifest within one year of separation from active service, 
and a current low back disability is not otherwise related to 
the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

This claim is accompanied by numerous statements by the 
Veteran as well as reports by others that depend solely upon 
the Veteran's account of events during service.  The Veteran 
is competent to describe symptoms and report what he observes 
with his five senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  That does not mean that the Board must accept his 
reports as accurate or true in the light of other 
contradictory evidence of record.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Factors for evaluating 
credibility have been enumerated both the Court of Appeals 
for Veterans Claims (Court) and the Federal Circuit.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.");  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 
(Fed. Cir. 2006) ("This is not to say that the Board may not 
discount lay evidence when such discounting is appropriate.  
Rather, the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.").

In December 2005, the RO received a claim for service 
connection for a low back disability.  His representative 
stated that the Veteran injured his low back lifting heavy 
items while on active duty.  He also reported "[t]his is how 
he hurt his shoulder/arm (SC)."  Of note is that, in April 
2003, the RO granted service connection for a disability of 
the Veteran's right shoulder 

In a writing received in February 2006, the Veteran started 
that he began to experience back discomfort when he was 20 
years old and he had "passed it off as just a stiff back 
after injuring my right shoulder on active duty in the 
service."  He reported that the discomfort increased and led 
to his seeking treatment in 1991.  He stated that in 1998 he 
could no longer work so he filed a claim for Social Security 
Disability.  

Following receipt of the February 2006 letter, the RO 
requested records of the Veteran's disability claim with the 
Social Security Administration (SSA).  A reply from the SSA, 
dated in February 2006, indicates that the SSA was not able 
to locate any such records.  

Service treatment records document neither injury of the 
Veteran's low back nor any reports of symptoms involving his 
low back.  On April 26, 1968, the Veteran reported that he 
injured his right shoulder while lifting one week earlier and 
was experiencing pain of his shoulder.  He was told to 
refrain from using that shoulder and return in one week.  
There is no further report of any symptoms of his shoulder 
and no mention of the Veteran's back, providing evidence 
against this claim.

Over the course of the Veteran's active service he sought 
treatment for his right shoulder, flu symptoms, a sore 
throat, headaches, a nick (cut) on his neck, photophobia of 
the left eye, diarrhea, and pain in the right parotid area.  
Thus, it is reasonable to assume that if the Veteran had 
experienced any injury of his back at the time that he 
injured his shoulder or had experienced back pain at any time 
during service he would have sought treatment for his back.  

In a June 1969 report of separation medical examination, the 
Veteran did not indicate that he had ever had any back pain 
or any other symptoms involving his back.  This form did not 
have a specific entry for "back pain" but did have a 
section which asked that the individual identify any illness 
or injury other than those already noted.  The Veteran 
indicated that he had no other injuries or illnesses.  An 
associated report of medical examination includes a normal 
clinical evaluation of the Veteran's spine.  

These service treatment records are compelling evidence 
against the Veteran's claim because they tend to show that 
the Veteran had no symptoms involving his low back, either at 
the time that he injured his shoulder, during the remainder 
of his service, or at separation from service.  As to 
symptoms suffered by the Veteran during service and whether 
he injured his low back during service, the Board finds the 
history recorded contemporaneously to service, at a time when 
there was no interest in obtaining compensation benefits, to 
be more probative than the Veteran's report decades later 
made in pursuit of VA benefits.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the 
Veteran).

Received by VA in February 2005, is a single page referral to 
a physical therapy service signed by "J.E.O.", M.D.  This 
note states that the Veteran had a "longstanding history of 
upper lumbar back pain worse in the last 6 weeks [complaints 
of] muscle spasm Logger for many years Paraspinal muscle 
tightness."  Next to a heading for x-rays is listed "L-S 
spine - at community 4/22/91 only minimal narrowing at L5-
S1."  Next to a heading for impression is listed "Back 
strain [complains of] recent muscle spasm."  

This note is of importance because, although it lists that 
the Veteran had longstanding lumbar back pain, it also lists 
that the Veteran was a logger for many years.  That the 
physician would note that the Veteran was a logger, but not 
mention the Veteran's military service tends to show that his 
occupation as a logger was significant with regard to his 
back pain but that his military service was insignificant.  
This tends to show that the Veteran's current low back 
disorder has nothing to do with his active service, providing 
more evidence against this claim.  

Of record is a treatment note dated in February 1998 from 
"M.P.", M.D.  This physician noted, in pertinent part, as 
follows:  "This man has pain in his rt. shoulder.  Hx. of 
long term injury in the past.  He has exacerbated it recently 
with just simple use of the shoulder.  His knee is getting 
better, and his back is improving also."  

This note tends to show that the Veteran did not have a long 
term injury of his low back.  Dr. M.P. noted that the Veteran 
had a long term injury of his shoulder but follows this with 
references to improving back and knee problems.  This tends 
to show that the Veteran had in the then recent past sought 
treatment for knee and back symptoms.  That there was no 
report of a long history of these problems, in distinction to 
the report of a long history of a shoulder problem, tends to 
show that there was no known long history of knee and back 
problems.  This then tends to show that the Veteran's back 
problems did not go back to his service.  

Similarly, an April 1998 VA examination of the Veteran's 
shoulder includes a past history of herniated discs of L-5 
and S-1 by history.  This tends to show that the Veteran at 
some time in the past had a known injury of his spine.  It is 
highly doubtful that he would have suffered herniated discs 
during service and not have ever mentioned such to service 
medical personnel given that he reported diarrhea, a sore 
throat, and a nick on his neck during service.  Taken 
together with the note from Dr. M.P. leaves the Board with 
the impression that the Veteran did indeed suffer an injury 
of his low back, but not during service 40 years ago.  

When he did injure is back, and significant evidence that his 
back problems are related to his work as a logger and not his 
service, is clearly shown by an October 1998 WORCcenter 
Community Medical Center occupational therapy evaluation 
report signed by "B.H.", OTR/L.  This report provides a 
history of the Veteran's back disorder that is entirely 
consistent with the other evidence of record and inconsistent 
with a finding that the Veteran's current low back disorder 
is related to his service.  That history is as follows:  

This client reports that he was injured 
in October of 1997.  He had worked as a 
sawyer (sic) and was reaching into his 
pickup truck to get his saw when he 
lifted the saw and felt a pop and 
experienced back pain.  He reportedly put 
the saw down and felt okay.  Later that 
day, he was limbing a tree that had wet 
bark and he slipped and twisted his left 
knee and had some mild swelling and pain.  
Related to his back, he reports that he 
had pain on and off after the injury, but 
did not have consistent pain until 
approximately eight days later when he 
stepped into a dip in the ground."  

Further along, this report provides as follows:  

He has worked as a logger for 22 years 
full-time and a total of 28 years if 
weekend work is included.  The client 
does report a past medical history of a 
right knee injury in 1976 and a right 
shoulder injury in 1968 with dislocation 
and subluxation.  

This note fits well with the treatment note from Dr. M.P. and 
demonstrates why Dr. M.P. referred to the back and knee 
injuries in the manner explained above.  

This evidence weighs very heavily against the Veteran's 
claim.  His injury of the back is clearly attributed by the 
Veteran himself to specific incidents that occurred many 
years after his active service.  Furthermore, he provided the 
occupational therapist with information regarding past 
injuries, including his 1968 shoulder injury.  If the Veteran 
had indeed injured his back during service it is highly 
likely that he would have reported so given that he reported 
the 1968 shoulder injury.  

Additionally, in May 1998, the Veteran submitted statements 
from persons who described their observations of the Veteran 
lifting heavy objects.  The Veteran's brother reported that 
in 1972 he and the Veteran were assisting their mother in 
moving furniture, the Veteran lifted one end of a couch, 
grimaced and grabbed his shoulder.  He also reported that in 
1974, the Veteran was assisting him in feeding livestock, 
tried to pick up a sack and grabbed his shoulder in pain.  
"K.R." wrote that in 1981, the Veteran asked K.R. to help 
him hang a deer and while trying to lift the deer, the 
Veteran grabbed his shoulder in pain.  Another relative, with 
a first name beginning with the letter 'S' wrote that she had 
observed the Veteran drop boxes and furniture because of his 
shoulder.  J.D. wrote that had known the Veteran since 1970 
and had witnessed the Veteran lifting heavy objects and 
suffering pain of his shoulder.  

These reports all tend to show that the Veteran lifted heavy 
objects not only during service but apparently quite 
frequently after service.  This tends to show that the 
Veteran had many opportunities to injure his lower back 
between his separation from service and, according to these 
letters, at least until 1981.  There are no complaints of 
back symptoms during service or in 1972, 1974, or 1981.  The 
Board can discern no reason why, even assuming that the 
Veteran had an injury prior to those caused by his logging 
profession, it is somehow as likely as not that he injured 
his back during service as opposed to one of these incidents.  

VA outpatient treatment notes also militate against a finding 
that the Veteran has suffered low back pain since service.  
In June 2003, the Veteran began reporting low back pain.  
This is listed in past medical history as chronic low back 
pain but there is no attribution of the pain to his service.  
A September 2004 VA treatment note includes a statement that 
the Veteran had low back pain from L1-L5 and had been advised 
surgical treatment but had not pursued such treatment.  
Again, there is no attribution of this back condition to the 
Veteran's service.  Significantly, these notes consistently 
refer to the Veteran's right shoulder problems as going back 
to his service but never mention that his low back problems 
going back to service.  This tends to show that no one, 
including the Veteran, thought that his low back symptoms 
originated during service or that he suffered any injury of 
his low back during service.  

In a June 2006 letter, C.B., M.D. reported that she had been 
treating the Veteran for a low back condition.  She stated as 
follows:  

According to your medical history you 
describe regarding your lifting accident 
while in the Army stationed in Germany, 
it would seem logical to me that your low 
back pain, which you report as having 
waxed and waned since that accident, is 
very possibly a continuation of that 
original lifting injury you experienced 
in the military.  The pain in your back 
started at that time and has continued 
since that time with a gradual slow 
progression, per your report and per your 
status today.  It is my medical opinion 
that it is very possible and even likely, 
given the absence of any other 
significant trauma in you life, your low 
back injury was sustained at the time as 
your shoulder injury occurred.  

The Court has provided guidance as to the weighing of medical 
opinion evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Those factors are (1) whether the opinion 
was based on sufficient facts or data, (2) whether the 
opinion was the product of reliable principles and methods, 
and (3) whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Id. at 302.  The Court also stated as follows: "That the 
medical expert is suitably qualified and sufficiently 
informed are threshold considerations; most of the probative 
value of a medical opinion comes from its reasoning."  Id at 
304.

This report has no probative value because it does not even 
meet the threshold considerations specified by the Court.  
Not only is the report based on insufficient facts, it is 
based on incorrect facts.  Dr. C.B. states that the Veteran 
had no significant trauma with regard to his back other than 
the one lifting incident in service.  Evidently, either the 
Veteran forgot to tell Dr. C.B. about his injury in 1997, his 
lifting of couches and deer, and his decades of work in the 
physically demanding occupation of a logger, or Dr. C.B. 
knowingly misrepresented the facts.  Either way, her 
statement that the Veteran had no other trauma is 
contradicted by the record.  This is a medical opinion in 
form only and the Board does not consider this report to be 
probative evidence of any disputed fact in this case.  

In his June 2006 substantive appeal, the Veteran stated as 
follows: "It is within the range of probability that my 
current back condition is directly related to my shoulder 
injury."  This may be true, but based on the evidence of 
record, it is much more probable that the Veteran did not 
suffer any back injury during his service, including when he 
injured his shoulder.  In other words, the preponderance of 
the evidence is against a finding that his current back 
disorder is related to his service or a service connected 
disability.  

In that substantive appeal, the Veteran also stated as 
follows "My opinion was dismissed because you think I 
obviously am not competent enough to know how I've felt for 
the last 38 years."  

In this regard, the Veteran is competent to report how he has 
felt for the last 38 years.  Simply stated, the Board finds 
that the Veteran's report of back pain since service is not 
credible.  This is the reason that the Board assigns very 
little probative weight to his opinion and why the service 
treatment records and the attribution of his back pain to his 
logging profession by medical practitioners (prior to his 
application for VA benefits for a back disability) along with 
the reports from laypersons submitted in 1998, outweigh his 
report of back pain since service.  

Some evidence that the Veteran is not merely of an honest 
belief that he could have injured his back during service, 
but actively engaging in deception, is shown in VA treatment 
notes from November 2006.  Those notes include the following:

Denies injury to back and reports a 
gradual onset starting in 1968 just after 
dislocating his right shoulder carrying 
almost 250 pounds 30 to 40 feet.  Reports 
that he was off duty for x 3 weeks 
recovering from the shoulder but has not 
sought treatment for his back until 1991 
when he was experiencing back spasm.  At 
this time he was diagnosed with DDD of 
the lumbar spine.  He continued to work 
until medically advised to stop in 1997.  
He applied for SS disability at that 
time.  Veteran states that he did not 
file a workman's comp claim at that time 
as he denies work related injury, however 
he states that social security stated 
that it was a work related incident.  

This recorded report of the Veteran's historical account 
lists facts contradicted by the record, including facts 
contradicted by the Veteran's own earlier report.  The 
Veteran states that he did not injure his back in a work 
related injury, yet the occupational therapy notes clearly 
show that he did injure his back in a work related injury.  

But more importantly, this report, when compared with the 
other evidence of record tends to show that the Veteran is 
knowingly manufacturing facts in an effort to obtain VA 
benefits for a back disability.  This tends to show that the 
Veteran did not injure his back during service and has not 
had back pain with onset during service or within a year of 
service, providing evidence against all claims before the VA.  

Based on the entire record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Hence his appeal must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2005, March 2006, and April 
2006.  The January 2005 letter was sent prior to the initial 
adjudication by the RO.  In that letter VA informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The March and April letters provided the Veteran 
with notice as to how VA assigns an effective date and 
disability rating in the event that service connection is 
established.  

Although the March and April 2006 letters were sent after the 
initial adjudication of the claim by the RO, the RO 
readjudicated the claim by means of a Statement of the Case 
issued in May 2006 and a Supplemental Statement of the Case 
issued in December 2006.  These actions, along with the 
additional time and opportunity allotted to the Veteran to 
provide evidence or information to substantiate his claim, 
cured the defect in timing.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, VA did not afford the Veteran an 
examination of his back.  VA has no duty to do so as the 
second factor listed above is not present in this case.  
There is no evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
arthritis of the Veteran's spine manifested within one year 
of separation from active service.  The Board is well aware 
of the Veteran's contentions that he injured his back during 
service and is well aware of the letter signed by Dr. C.B. 
attributing his current back symptoms to service.  The 
Veteran's account is not credible and Dr. C.B.'s opinion is 
not probative as it is based on facts shown to not be true.  
The Board is not required to provide an examination in this 
case.  The treatment records in this case provide 
overwhelming evidence against this claim.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  Associated with the claims file is the 
letter from Dr. C.B., a referral slip from J.E.O., M.D.; and 
a report from WORCcenter Community Medical Center.  VA 
requested from SSA records of any claim by the Veteran for 
disability benefits and received a response that there were 
no such records available.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


